                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )   Chapter 11
                                                            )
TSAWD HOLDINGS, INC., et al.,1                              )   Case No. 16-10527 (MFW)
                                                            )   (Jointly Administered)
                                                            )
                          Debtors.                          )
                                                            )   Related Docket No. 4745


      CERTIFICATION OF NO OBJECTION (NO ORDER REQUIRED) REGARDING
      FORTY-THIRD MONTHLY FEE APPLICATION FOR COMPENSATION AND
    REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
     AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
         FOR THE PERIOD FROM MAY 1, 2020 THROUGH SEPTEMBER 30, 2020


                 The undersigned hereby certifies that, as of the date hereof, no objection has been

received to the Forty-Third Monthly Application of Pachulski Stang Ziehl & Jones LLP

(“PSZ&J”), as Counsel for the Official Committee of Unsecured Creditors for Interim

Compensation for Services Rendered and Reimbursement of Expenses for the Period May 1,

2020 through September 30, 2020 (the “Application”) [Docket No. 4745]. The undersigned

further certifies that the Court’s docket in this case has been reviewed and no objection to the

Application appears thereon. Pursuant to the Notice of Application, objections to the

Application were to be filed and served no later than November 17, 2020 at 4:00 p.m. prevailing

Eastern Time.

                 Pursuant to the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Professionals [Docket No. 806] entered on March 24, 2016, the

Debtors are authorized to pay PSZ&J $8,553.60 which represents 80% of the fees ($10,692.00)

1
        The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
TSAWD Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSA WD, Inc. (2802); TSA Stores, Inc. (1120);
TSA Gift Card, Inc. (1918); TSA Ponce, Inc. (4817); and TSA Caribe, Inc. (5664). The headquarters for the above-
captioned Debtors is located at 1050 West Hampden Avenue, Englewood, Colorado 80110.
and $150.90 which represents 100% of the expenses requested in the Application for the period

from May 1, 2020 through September 30, 2020, upon the filing of this Certification and without

the need for entry of a Court order approving the Application.


Dated: December 10, 2020                     PACHULSKI STANG ZIEHL & JONES LLP
                                             /s/ Colin R. Robinson
                                             Robert J. Feinstein (NY Bar No. 1767805)
                                             Jeffrey N. Pomerantz (CA Bar No. 143717)
                                             Bradford J. Sandler (DE Bar No. 4142)
                                             Colin R. Robinson (DE Bar No. 5524)
                                             919 North Market Street, 17th Floor
                                             PO Box 8705
                                             Wilmington, DE 19899 (Courier 19801)
                                             Telephone: 302.652.4100
                                             Facsimile: 302.652.4400
                                             Email: rfeinstein@pszjlaw.com
                                                     jpomerantz@pszjlaw.com
                                                     bsandler@pszjlaw.com
                                                     crobinson@pszjlaw.com


                                             Counsel to the Official Committee of Unsecured
                                             Creditors
DOCS_DE:231803.1 80784/002




                                                2
